Title: From Thomas Jefferson to George Clinton, 17 January 1806
From: Jefferson, Thomas
To: Clinton, George,Macon, Nathaniel


                        
                            Dear Sir
                            
                     Jan. 17. 1806
                        
                        The inclosed letter from mr Monroe being to be communicated to the other house also, I ask the favor of you,
                            as soon as it shall have been read to yours, to have it put into the hands of mr Coles, my Secretary, who attends to
                            recieve & carry it to the other house. Accept my friendly & respectful salutations.
                        
                            Th: Jefferson
                            
                            
                        
                    